Citation Nr: 0825700	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a separate, compensable evaluation for 
tender and painful scars of the chest.

2.  Entitlement to a separate, compensable evaluation for 
tender and painful scars of the left thigh.

3.  Entitlement to a separate, compensable evaluation for 
tender and painful scars of the right thigh.

4.  Entitlement to a separate, compensable evaluation for 
tender and painful scars of the right forearm and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated May 2006.  

The record reveals that there are service connected residuals 
of missile injuries manifested by muscle damage.  The issues 
herein involve whether there is a basis to assign separate 
compensable ratings for residual scarring.  This is reflected 
on the issues on the title page and will be discussed in 
greater detail below.


FINDINGS OF FACT

1.  There is no objective medical evidence of a chest scar 
related to the veteran's service-connected shell fragment 
wounds to the chest with a retained foreign body that is in a 
widely separate area from the already service-connected right 
shoulder scar. 

2.  The objective medical evidence of record is in 
approximate balance as to whether the veteran's service-
connected shell fragment wounds of the left thigh, including 
a scar on the left thigh, warrants a separate, compensable 
disability rating.  The veteran's 5 cm by 1.5 cm scar on the 
lateral left thigh was irregular and moderately tender.

3.  The objective medical evidence of record is in 
approximate balance as to whether the veteran's service-
connected shell fragment wounds of the right thigh, including 
two scars on the right thigh, warrants a separate, 
compensable disability rating.  The veteran's 1 cm scar on 
the dorsum of the right thigh, and the 4 cm scar on the 
medial right thigh were mildly tender to palpation.  

4.  The objective medical evidence showed a 1 cm faded scar 
on the right volar forearm that was not tender to palpation 
and had no adherence, irregular texture, instability, 
inflammation, or limitation of motion.  There was no evidence 
of a scar to the right hand.


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 10 percent rating 
for a scar to the chest as the result of a shell fragment 
wound have not been met.  38 U.S.C.A. §§ 1155, 5100-5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, DC 
7804 (2007).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate 10 percent rating, but no 
more, for a tender scar on the left thigh as the result of a 
shell fragment wound have been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.118, DC 7804 (2007).
  
3.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate 10 percent rating, but no 
more, for tender scars to the right thigh as the result of a 
shell fragment wound have been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.118, DC 7804 (2007).

4.  The schedular criteria for a separate 10 percent rating 
for a right forearm and right hand scar as the result of a 
shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 
5100-5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.118, DC 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in August 2002, March 2005, and October 
2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

It appears that the appellant has been provided notice of the 
rating criteria, and otherwise has actual knowledge as 
demonstrated by his claim that scarring that is tender 
warrants a compensable rating.  As such, the guidance of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) appears 
satisfied.


Analysis

In the April 1970 rating decision, the RO also granted 
service connection for shell fragment wounds of the: chest 
with retained foreign body (RFB), involving muscle group (MG) 
XXI, evaluated under Diagnostic Code 5321, left thigh with 
RFB, involving MG XIV, evaluated under Diagnostic Code 5314, 
right thigh with RFB, involving MG XV, evaluated under 
Diagnostic Code 5315, and the right forearm and hand with 
RFB, involving MG VII, evaluated under Diagnostic Code 5307, 
and assigned separate 10 percent ratings for each disability. 
See 38 C.F.R. § 4.73, Diagnostic Codes 5307, 5314, 5315, and 
5321. 

In September 1999, the veteran requested a separate 
compensable rating for tender and painful scars of the chest, 
right and left thighs, and right forearm and hand.

The objective medical evidence of record reflects that the 
veteran's left and right thighs, and right forearm and hand 
scars have consistently been described by examiners as well- 
healed.  VA examiners have not described a tender chest scar.  
There is a 10 percent rating for a right shoulder scar 
already assigned.

A September 1999 VA examination noted numerous scars that 
were nontender on the palmar surface of the distal right 
forearm, the right anterior distal medial third of the thigh, 
and the left middle finger over the dorsum of the proximal 
phalanx.  There was no clinical description of a chest scar.  
A diagnosis of multiple healed shrapnel wounds was provided.  

While the 1999 VA examination indicated nontender scars, the 
September 2002 VA examiner noted tenderness.  The veteran's 
scars were described as a small, round scar medially above 
the knee on the right thigh, a 2 inch scar laterally at the 
hip on the left thigh, a tiny, faded scar, distal third of 
the right volar forearm, and 2 inch and 1 inch healed post 
shrapnel injury scars medially on the right shoulder.  There 
was no ulceration, inflammation, disfigurement or limitation 
of function.  The 2 inch shoulder scar was slightly reddish, 
and most other scars were skin color.  There was no clinical 
description of a chest scar.  According to the report of the 
September 2002 VA examination for muscles, the veteran 
complained of hypersensitivity to all scars to touch.

In the April 2006 Appellant's Brief, the veteran's service 
representative maintained that the veteran was entitled to 
separate ratings for each scar of his chest, left and right 
thighs, and right forearm and hand, under DC 7804, that 
assigns a 10 percent rating for "[s]cars, superficial, tender 
and painful on objective demonstration."  As well, under 38 
C.F.R. § 4.118, DC 7802, effective August 30, 2002.  Note (1) 
following DC 7802 provides that scars in widely separated 
areas, such as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25 
(2007).  

A June 2006 statement from F.M., D.C., noted that he treated 
the veteran for injuries related to his active duty in 
Vietnam.  He stated that he observed scars on the right 
shoulder/chest, right and left thighs, and on the right hand.  
He also noted that residual scaring was tender and itchy, 
with some tissue changes and some loss of skin in those 
areas.  

The veteran was afforded a VA examination in October 2006.  
The examiner noted the following scars: a 5 cm by 1 cm red 
scar on the anterior right forearm that was not raised; a 5 
cm by 5 cm plaque on the right thigh that was mildly tender; 
a 2 cm by 4 cm red scar on the left thigh that was atrophic 
with erosion; and a scar on the third proximal-distal finger 
of the left hand that was raised 3mm.  The scars were all 
superficial scars with no apparent underlying tissue 
adherence or underlying soft tissue damage.  There was no 
gross asymmetry of the scars, and there were no limitations 
of function or motion due to the scars.  There was erosion of 
the scar on the right thigh.  The examiner provided a 
diagnosis of traumatic scars.  

The veteran was afforded an additional VA examination in 
January 2008.  The veteran complained of burning and itching 
pain in his scars, especially those on his medial right and 
lateral left thighs that caused him scratch.  The examiner 
noted numerous scars related to the veteran's shell fragment 
wounds.  There was a superficial scar on the dorsum of the 
right thigh that was 1cm in length, with some mild tenderness 
to palpation.  It was not adherent to the underlying tissue 
and non-irregular, and with no inflammation, edema, or keliod 
formation.  There was no instability, elevation, depression, 
induration, inflexibility or limitation of motion due to the 
scar.  The veteran had a superficial scar on the right medial 
thigh was 4 cm in length and was slightly red.  There was 
mild tenderness to palpation but there was no adherence to 
underlying tissue and no irregular texture.  There was some 
instability in that there was excoriation of the skin around 
it, but there was no elevation or depression.  There was some 
inflammation of the surrounding skin with redness, but no 
edema or keloid formation.  There was no induration or 
inflexibility of the skin and no limitation of motion 
associated with the scar.  

There was also a superficial scar on the left lateral thigh 
was 5 cm by 1.5 cm in dimension with irregularity, that was 
moderately tender to palpation.  There was no adherence to 
the underlying tissue.  It was slightly elevated and there 
was some inflammation of the surrounding skin, but no edema 
or keliod formation.  The scar was somewhat red compared to 
the surrounding skin and there was some erythema.  There was 
no induration or inflexibility of the skin and no limitation 
of motion.  Finally, there was a scar on the right volar 
forearm was a 1 cm faded line that was mildly itchy with pain 
at 5/10.  It was not tender to palpation.  There was no 
evidence of adherence, irregular texture, instability, 
inflammation, inflexibility or limitation of motion.  The 
examiner noted that there was no evidence of a scar on the 
right hand.  Additionally, the examiner did not mention any 
scar to the chest.

The veteran contends that his tender scars resulting from his 
service-connected shrapnel injuries warrant separate 
compensable evaluations.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim is filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Id. at 
262.

Here the evidence suggests that the veteran has left and 
right thigh, and right forearm scars in widely separated 
areas, e.g., the left and right thighs, and his right forearm 
that may warrant separate ratings.  

The medical evidence reflects that the veteran's service-
connected left shrapnel wound to the left thigh includes a 
superficial scar that was 5 cm by 1.5 cm in dimension that 
was moderately tender to palpation when examined in January 
2008.  The medical evidence also reflects that the veteran's 
service-connected shrapnel wound to the right thigh includes 
two superficial scars, the first 1 cm in length and the 
second 4 cm in length.  Both scars were mildly tender on 
palpation when examined in January 2008.  Additionally, the 
Board notes that the veteran had reported tenderness and 
hypersensitivity to his scars since his September 2002 VA 
examination.  

Scars that are superficial and poorly nourished with repeated 
ulceration, are tender and painful on objective 
demonstration, or that limit function of the affected part 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, and 7805 (2002 and 2007).

Giving the veteran the benefit of the doubt, the Board finds 
that a separate 10 percent rating is warranted for the left 
thigh scar, under DC 7804 for superficial scars, tender and 
painful upon objective demonstration.  Additionally, the 
Board also finds that a separate 10 percent rating is 
warranted for the right thigh scars under Diagnostic Code 
7804.  As noted above, the September 2002 VA examination was 
the first documented complaints of tenderness and 
hypersensitivity to the scars.  Subsequent VA examinations as 
well as private medical records revealed continued complaints 
of pain, itching and tenderness.  Thus, with resolution of 
reasonable doubt in the veteran's favor to this limited 
extent, the Board finds that based on the September 2002 VA 
examination, a separate 10 percent rating is warranted under 
Diagnostic Code 7804 for a tender scar as a residual of the 
veteran's left thigh shrapnel wound.  Likewise, based on the 
September 2002 VA examination, a separate 10 percent rating 
is warranted under Diagnostic Code 7804 for tender scars as a 
residual of the veteran's right thigh shrapnel wound.

The Board specifically finds that the assignment of the 10 
percent ratings under Diagnostic Code 7804 for the scars on 
the left and right thighs are not duplicative or overlapping 
of any of the symptomatology for which the 10 percent ratings 
are assigned under Diagnostic Codes 5314 and 5315.  The 
tenderness due to the left and right thigh scars is not 
contemplated under Diagnostic Codes 5314 and 5315, and is 
not, in fact, pain on motion but tenderness to the touch.  
Thus, the additional 10 percent disability rating under 
Diagnostic Code 7804 is warranted for both the left thigh and 
the right thigh, and is not prohibited by 38 C.F.R. § 4.14 
(2007).  See Esteban v. Brown, 6 Vet. App. 259 (1994)

It is noted, in addition, that other than tenderness, there 
is no basis for a higher rating.  There is no limitation of 
function due to these scars, other then contemplated by the 
other ratings.  Moreover, there are no other limitations due 
to those scars which would warrant additional compensable 
ratings.

The Board also notes that the veteran is already service 
connected for a painful and tender scar of the right 
shoulder, with a rating of 10 percent.  The first indication 
of a chest scar was documented in a private treatment record 
and was noted as a scar to the right shoulder/chest.  While 
the VA examinations provide thorough descriptions of numerous 
scars, none of the VA examinations provided any clinical 
descriptions of a scar to the chest.  Thus, as it appears 
that the claimed chest scar is has already be compensated as 
it is not in a widely separate area from the scar on the 
right shoulder.  Thus a separate compensable rating is not 
warranted for a chest scar.  

As there was no evidence of any scars that are deep, 
unstable, inflexible, or cause limitation of motion, a 
compensable rating is not warranted under Diagnostic Codes, 
7801, 7802, or 7803.

Additionally, none of the VA examinations noted any scars on 
the right hand.  Specifically, the January 2008 VA examiner 
stated there was no scar on the right hand and the veteran 
agreed to that assessment.  Thus, in absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, any 
scarring on the right forearm is not shown by objective means 
to be tender and painful or otherwise warrant a compensable 
rating.

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims for a separate compensable rating for scars to the 
chest, right forearm and right hand that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to a separate compensable evaluation for tender 
and painful scars of the chest is denied.

A separate 10 percent rating, but no more, is granted for a 
tender scar on the left thigh as a residual of a shell 
fragment wound to the left thigh, subject to the laws and 
regulations governing the award of monetary benefits.

A separate 10 percent rating, but no more, is granted for 
tender scars on the right thigh as residuals of a shell 
fragment wound to the right thigh, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a separate, compensable evaluation for tender 
and painful scars of the right forearm and hand is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


